Citation Nr: 1043540	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in November 2006, a statement of the 
case was issued in August 2007, and a substantive appeal was 
received in August 2007.

The Veteran's April 2005 claim specifically states that he is 
seeking entitlement to service connection for posttraumatic 
stress disorder (PTSD).  Although a claimant may describe only 
particular mental disorders in a service connection claim, the 
claim should not necessarily be limited to those disorders.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including: the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The Court 
has indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding 
that claims for service connection for PTSD encompass claims for 
service connection for all current psychiatric disabilities that 
arise from the same symptoms).  The Board notes that the record 
shows that the Veteran has been assessed with a range of acquired 
psychiatric disabilities.  In addition, the November 2010 
Appellant's Brief stated that an acquired psychiatric disorder to 
include PTSD was related to the Veteran's military service.  
Therefore, the Board has described the underlying issue as one of 
entitlement to service connection for an acquired psychiatric 
disability.

The issue of entitlement to service connection for an acquired 
psychiatric disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating decision in 
January 2005; the Veteran did not file a timely notice of 
disagreement.

2.  Certain evidence received since the January 2005 rating 
decision raises a reasonable possibility of substantiating the 
acquired psychiatric disability claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disability.  38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the RO initially denied the Veteran's 
claim of service connection for PTSD by rating decision in 
January 2005.  He was furnished notice of the decision and notice 
of appellate rights by letter dated February 1, 2005.  However, 
after reviewing the evidence, the Board is unable to find that a 
timely notice of disagreement was received.  By statute, a notice 
of disagreement must be received within one year of the date of 
mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  
By regulation, a notice of disagreement must express 
dissatisfaction or disagreement with the adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result.  There must be an expression of a desire 
for appellate review.  38 C.F.R. § 20.201.  See Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

By rating decision in November 2006, the RO reconsidered the PTSD 
claim; however, the RO confirmed and continued the previous 
denial.  It appears that the RO implicitly reopened the claim.  
In November 2006, the Veteran submitted a VA Form 21-4138 which 
was clearly described on its face as a notice of disagreement.  
The Board notes that this communication was received more than 
one year after the February 2005 notice of the January 2005 
rating decision.  It therefore cannot be viewed as a timely 
notice of disagreement from the January 2005 rating decision.  
The Board is unable to find any written communication expressing 
disagreement and a desire for appellate review within one year of 
the February 2005 notice of the January 2005 rating decision.  
Therefore, the January 2005 rating decision must be viewed as 
final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Although the RO did not expressly discuss whether new and 
material evidence had been received, the Board finds that new and 
material evidence has been submitted.  The record shows that 
additional private and VA treatment records have been received, 
including a private nexus opinion which relates the Veteran's 
PSTD to his service in Vietnam.  In addition, the Veteran has 
submitted a PTSD stressor statement.   The Board finds that this 
constitutes new and material evidence to reopen the PTSD claim.

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for an acquired psychiatric 
disability.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of this 
decision.


REMAND

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

However, there was an amendment to 38 C.F.R. § 3.304(f) effective 
from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  
This amendment eliminated the requirement for corroboration that 
the claimed in-service stressor occurred if a stressor claimed by 
the Veteran is related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA had contracted, 
confirms that the Veteran's symptoms are related to the claimed 
stressor, provided that the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service.  
The liberalizing criteria contained in the new 38 C.F.R. 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.  
75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 
15, 2010).

The Board notes that the Veteran has not been afforded a VA 
medical examination to assess the nature and etiology of his 
claimed acquired psychiatric disability.  In this regard, VA has 
a duty to assist claimants in the development of facts pertinent 
to their claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
psychiatric examination by a VA psychiatrist 
or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted.  It 
is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be present.

After examining the Veteran and reviewing the 
claims file, the examiner should respond to 
the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that any 
current psychiatric disorder(s) was/were 
manifested during or otherwise caused by 
the Veteran's active duty service or any 
incident therein?  If so, please clearly 
identify such current psychiatric 
disorder(s).

If PTSD is diagnosed, the examiner should 
respond to the following:

Are the Veteran's PTSD symptoms related to 
the Veteran's fear of in-service hostile 
military or terrorist activity?

The examiner should explain the rationale for 
all opinions expressed.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  With regard to the PTSD 
issue, the AMC/RO should apply the amended 
provisions of 38 C.F.R. § 3.304(f) as set 
forth in 75 Fed. Reg. 39843 (July 13, 2010).  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


